UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 28, 2013 Cecil Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-24926 52-1883546 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 127 North Street, P.O. Box 568, Elkton, Maryland 21922-0568 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (410) 398-1650 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). CECIL BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Item 1.01. Entry Into a Material Definitive Agreement On March 28, 2013, Cecil Bank (the “Bank”), the principal subsidiary of Cecil Bancorp, Inc., entered into a definitive agreement to sell its Aberdeen, Maryland branch office to Howard Bank, Ellicott City, Maryland subject to regulatory approval and customary closing conditions.As part of the transaction, Howard Bank will acquire approximately $40.0 million in loans from Cecil Bank at their face amount.Under the agreement, Howard Bank will pay a 5.0% premium on the balance of non-interest-bearing deposits and 4.0% on all other transaction accounts assumed.At March 26, 2013, the deposits at the Aberdeen branch office totaled approximately $39.9 million.Howard Bank will also purchase the branch premises at their book value.The agreement requires a minimum of $38.0 million in loans and $37.9 million in deposits at closing.A press release announcing the branch purchase is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d) Exhibits:The following exhibits are filed with this report. 99.1Press Release, dated April 1, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CECIL BANCORP, INC. Date:April 1, 2013 By: /s/ Mary B. Halsey Mary B. Halsey President and Chief Executive Officer
